 Case 3:21-cv-00009 Document 1 Filed on 01/15/21 in TXSD Page 1 of 11




                UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF TEXAS
                     GALVESTON DIVISION

 PATRICK GARZA,                             §
                                            §
       Plaintiff,                           §
                                            §     Case No.:
 v.                                         §
                                            §
 VERNOR MATERIAL &                          §
 EQUIPMENT CO., INC.                        §   TRIAL BY JURY
                                            §   DEMANDED
         Defendants.                        §
                                            §


                   PLAINTIFF’S ORIGINAL COMPLAINT
                    AND REQUEST FOR INJUNCTIVE
                                RELIEF



TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

PATRICK     GARZA       (hereinafter   “Plaintiff”),   complains   of   VERNOR

MATERIAL & EQUIPMENT CO., INC., and for cause of action would show

the Court as follows:


                              INTRODUCTION

1.    Plaintiff demands a jury trial in this case as to any and all issues triable

      to a jury.

2.    Plaintiff files this Complaint and complains about disability

      discrimination under the Americans With Disabilities Act (“ADA”), 42

      U.S.C § 12101 et seq., as amended.



                                        1
 Case 3:21-cv-00009 Document 1 Filed on 01/15/21 in TXSD Page 2 of 11




3.   Plaintiff files this Complaint and complains about retaliation under the

     Americans With Disability Act (“ADA”) pursuant to 42 U.S.C. §

     12203(a)-(b).

4.   Plaintiff seeks to be made whole, including but not limited to

     compensatory damages, plus lost wages (past, present, and future),

     attorney’s fees, taxable court costs, pre-judgment and post judgment

     interest.

                                   PARTIES

5.   Plaintiff, Patrick Garza, is a resident of Freeport, Texas.

6.   Defendant, Vernor Material & Equipment Co., Inc. (“VME”) is a Texas

     Corporation and may be served through its registered agent, Kenneth

     K. Vernor, 435 Commerce St. Freeport, TX 77541.

                                   VENUE

7.   Venue is appropriate in the United States District Court for the

     Southern District of Texas, Galveston Division because a substantial

     portion of the events or omissions giving rise to the claim occurred here.

     See 28 U.S.C. § 1391(b)(2).

                             JURISDICTION

8.   This court has personal jurisdiction of this action because the unlawful

     employment practices were committed within the jurisdiction of this

     Court.

9.   This court has original subject-matter jurisdiction of this action



                                      2
 Case 3:21-cv-00009 Document 1 Filed on 01/15/21 in TXSD Page 3 of 11




      pursuant to 28 U.S.C. § 1331 (federal question jurisdiction) under the

      ADA, as amended.

                   PROCEDURAL PREREQUISITES

10.   All conditions precedent to the filing of this action have been met by

      Plaintiff in that he has filed a timely complaint with the Equal

      Employment Opportunity Commission (“EEOC”) and has exhausted all

      other administrative remedies from said agency to pursue his claims.

                                  FACTS

11.   VME is a construction company that operates heavy equipment

      associated with construction, demolition, and road building.

12.   Mr. Garza, Plaintiff, began working for VME as a Fuel Driver on

      November 21, 2014.

13.   Plaintiff’s job duties involved transporting fuel to various work sites

      and fueling other vehicles and equipment.

14.   By all accounts, Plaintiff was an excellent employee for Defendant,

      consistently performing his job duties in a prompt and safe manner.

15.   On January 25, 2017, Mr. Garza slipped while climbing down from his

      truck at a gas station when his foot landed on a mud clod and caused

      him to lose his balance. Mr. Garza hit his head and left shoulder on the

      truck.

16.   Mr. Garza immediately reported the work injury to George Rodriguez,

      his supervisor at VME. VME created a report in response to the



                                      3
 Case 3:21-cv-00009 Document 1 Filed on 01/15/21 in TXSD Page 4 of 11




      incident.

17.   By March of 2017, Mr. Garza was experiencing lingering pain in his

      shoulder which was only worsening.

18.   On March 13, 2017, Mr. Garza informed Laura Chavez of his ongoing

      pain and a report was made for the same.

19.   On March 14, 2017, Mr. Garza saw his primary care physician, Dr.

      Resnick, who referred Mr. Garza for an X-Ray, which revealed no

      fractures or dislocations.

20.   In May of 2017 Mr. Garza took FMLA leave so that he could care for

      his father.

21.   Mr. Garza was scheduled to return to work on June 12, 2017, his father

      died on May 23, 2017.

22.   While still on leave, Mr. Garza returned to Dr. Resnick due to the

      unresolved pain in his left shoulder which only seemed to be getting

      worse.

23.   Dr. Resnick ordered an MRI of Mr. Garza’s shoulder which revealed a

      rotator cuff and bicep tear.

24.   Mr. Garza informed George Rodriguez of his diagnosis and its

      connection to the January 25 incident. Mr. Garza’s doctors agreed that

      the injury stemmed from the January 25 slip.

25.   Upon returning from FMLA leave on June 12, 2017, Plaintiff asked his

      supervisors at VME if he could return to work on light duty, but was



                                     4
 Case 3:21-cv-00009 Document 1 Filed on 01/15/21 in TXSD Page 5 of 11




      informed that light duty was not available for truck drivers.

26.   Mr. Garza underwent rotator cuff repair surgery in October of 2017.

27.   In the wake of his surgery, Mr. Garza developed adhesive capsulitis, a

      common side effect of rotator cuff surgery which requires additional

      treatment and often causes continued pain and mobility issues in the

      affected shoulder.

28.   Even though Plaintiff and his healthcare providers had been

      consistently communicating with VME as to his condition post-surgery,

      VME terminated Mr. Garza on February 1, 2018 in direct violation of

      company policy and the ADA.

29.   Plaintiff’s termination letter stated that even though he was

      terminated, he remained in good standing with VME and that upon

      reapplication he would be considered for a position.

30.   Plaintiff’s termination letter further stated that he had been

      terminated “as a result of a few factors.”

31.   First, the letter noted that Plaintiff had exhausted all of his accrued

      vacation time. Second, the letter noted Plaintiff’s 12 weeks of FMLA

      leave. Finally, the letter noted that “[b]ecause there has been an

      increase in work at VME, we have had to hire someone to fill your

      position.”

32.   The truth is that no one was hired to fill Mr. Garza’s position, and at

      no point during the EEOC investigation has Defendant made reference



                                      5
 Case 3:21-cv-00009 Document 1 Filed on 01/15/21 in TXSD Page 6 of 11




      to any specific employee or employees who were hired to replace

      Plaintiff.

33.   Plaintiff desired to return to VME, but VME refused to rehire him.

34.   Defendant’s company policy reads as follows:

      13. Inactive Status
      At the end of the initial six-month period after the injury, an
      injured employee unable to return to regular duty will be placed
      on inactive status unless an extension of injury leave is expressly
      authorized by Vernor. At the time the employee is placed on
      inactive status, Vernor is free to hire or promote a temporary
      replacement. Temporary replacements may be used for a period
      of six months. If at the end of that six-month period the injured
      employee remains unable to work, the temporary replacement
      may be become a regular employee. The injured employee will
      remain on Vernor’s records in an “inactive” status (not
      terminated).

      (emphasis added)

35.   In short, after an employee has been on leave due to an injury for 6

      months, VME’s policy is to designate the employee as “inactive.” After

      6 months of inactivity the company may hire temporary employees into

      permanent roles to fill in during the continued absence of injured

      employees.

36.   Mr. Garza had worked for Defendant as recently as June of 2017.

      Accounting for the first 6 months of injury, and then the 6 months of

      inactivity carved out by VME’s own policy, Plaintiff’s position should

      have been preserved in an inactivity state until June of 2018, under

      Defendant’s own rules.

37.   VME terminated Plaintiff because they did not want to reasonably

                                      6
 Case 3:21-cv-00009 Document 1 Filed on 01/15/21 in TXSD Page 7 of 11




      accommodate Plaintiff’s injuries. Reasons proffered by Defendant for

      Mr. Garza’s termination are pretextual.

38.   After VME illegally terminated him, Mr. Garza filed a charge of

      discrimination with the EEOC on February 6, 2019 and amended that

      charge on April 3, 2019.

39.   Mr. Garza was cleared to return to work on April 17, 2018. Despite the

      limited range of motion in his left arm due to adhesive capsulitis, Mr.

      Garza was able to perform the essential job functions of operating a

      large truck and has done so since his termination without

      accommodation.

40.   Relying on the language in his termination letter, Plaintiff reapplied to

      VME on August 28, 2018, but was denied.

41.   Plaintiff also began searching for employment at other companies as a

      truck driver, but because he was struggling to find employment, and

      after several months of trying and failing to find work, he hired a

      reference checking company.

42.   Mr. Garza was informed that Amy Sanchez, a member of VME’s HR

      team was telling other trucking companies that Mr. Garza had “4 or 5

      incidents in his profile.” This was a complete fabrication and was

      further evidence of retaliation for filing with the EEOC.

43.   In addition, when prospective employers reached out to VME for DOT

      documentation regarding Mr. Garza, VME refused or failed to give



                                      7
 Case 3:21-cv-00009 Document 1 Filed on 01/15/21 in TXSD Page 8 of 11




      these documents to the companies, effectively blackballing Mr. Garza.

44.   VME blackballed Mr. Garza in retaliation for Mr. Garza filing an EEOC

      charge and enforcing his rights under the ADA.

                                  COUNT I

  DISCRIMINATION ON THE BASIS OF DISABILITY UNDER THE
                         ADA

45.   Plaintiff has a disability which impairs his mobility and causes pain in

      his left arm.

46.   Plaintiff was qualified for a job at VME. He was able to perform the

      essential functions of a truck driver without accommodation, and he did

      so at a subsequent employer.

47.   Plaintiff suffered an adverse employment action when Defendant fired

      him and when Defendant refused to rehire him because of his disability.

48.   As a direct, legal, and proximate result of this discrimination, Plaintiff

      has sustained economic injuries, resulting in damages in an amount to

      be proven at trial.

                                 COUNT II

                      RETALIATION UNDER THE ADA

49.   After Plaintiff filed his EEOC charge against Defendant, they refused

      to re-hire him.

50.   Defendant interfered with Plaintiff’s attempts to become re-employed

      by misrepresenting his employment history to prospective employers.

51.   Defendant interfered with Plaintiff’s attempts to become re-employed

                                      8
 Case 3:21-cv-00009 Document 1 Filed on 01/15/21 in TXSD Page 9 of 11




      by refusing to provide documentation to prospective employers.

52.   Defendant substantially interfered with Plaintiff’s attempt to become

      re-employed.

                                 DAMAGES

53.   As a direct and proximate result of the aforementioned acts, Plaintiff

      suffered loss of wages, past, present, and future, as well as

      compensatory damages, including but not limited to emotional distress.

                           PUNITIVE DAMAGES

54.   Defendant’s actions were intentional, willful, harsh, oppressive, and

      malicious. The wrongs done by Defendant were aggravated by the kind

      of willfulness, wantonness, and malice for which the law allows the

      imposition of exemplary damages. Plaintiff, therefore, seeks exemplary

      damages in a sum to be determined by the trier of fact to serve as

      punishment to deter Defendant from such conduct in similar situations.

                            ATTORNEY’S FEES

55.   Defendant’s actions and conduct, as described herein, and the resulting

      damage and loss to Plaintiff has necessitated Plaintiff’s retaining the

      services of attorneys in order to initiate this proceeding. Plaintiff seeks

      recovery of reasonable and necessary attorney’s fees.

                              JURY DEMAND

56.   Plaintiff hereby restates his request for a jury trial.

                          INJUNCTIVE RELIEF



                                       9
Case 3:21-cv-00009 Document 1 Filed on 01/15/21 in TXSD Page 10 of 11




57.   Plaintiff seeks injunctive relief requiring Defendants to take

      affirmative and effective steps towards those who have failed to comply

      with the Americans With Disabilities Act of 1991, as amended.

58.   Plaintiff especially seeks a mandatory injunction ordering Defendants

      to reinstate Plaintiff to his job with appropriate accommodations for

      his disability.

                                  PRAYER

59.   WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully

      prays that Defendant be cited to appear and answer, and that on final

      hearing of this cause, Plaintiff has the following relief:

      a. Back Pay;

      b. Pre-Judgment Interest on Back Pay;

      c. Front Pay;

      d. Compensatory Damages, including, but not limited to, emotional

         distress;

      e. Injunctive and Affirmative Relief;

      f. Attorney’s Fees and Costs;

      g. Reinstatement accommodating Plaintiff’s disability;

      h. Such other and further relief at law or in equity, general or special

         to which Plaintiff may show he is justly entitled.




                                      10
Case 3:21-cv-00009 Document 1 Filed on 01/15/21 in TXSD Page 11 of 11




     Dated: January 15, 2021

                                   By: /s/Bruce A. Coane
                                   Bruce A. Coane, Attorney-in-Charge
                                   S.D. Tex. #7205
                                   TX Bar #04423600
                                   Email: bruce.coane@gmail.com
                                   Ashton P. Hoffman
                                   S.D. Tex. #3472693
                                   TX Bar #24116525
                                   Email: ashton.hoffman@coane.com
                                   Matthew P. Swiger
                                   S.D. Tex #2276929
                                   TX Bar #24088495
                                   Email: matt.swiger@coane.com
                                   Coane and Associates, PLLC
                                   5177 Richmond Ave., Suite 770
                                   Houston, TX 77056
                                   Telephone: (713) 850-0066
                                   Facsimile: (713) 850-8528
                                   ATTORNEYS FOR PLAINTIFF




                                 11
